 8:03-cr-00037-BCB-SMB Doc # 197 Filed: 11/20/20 Page 1 of 5 - Page ID # 2294




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:03-CR-37

        vs.
                                                         MEMORANDUM AND ORDER
JERRY URKEVICH,

                       Defendant.


       This matter comes before the Court on Defendant’s motion to appoint counsel, Filing 192,

and documentation filed as a motion, see Filing 193. Although Defendant’s Motion alludes to

grounds for a reduced sentence, it is primarily a request for home confinement based on concerns

related to COVID-19. Accordingly, the Court interprets Defendant’s Motion to be a request for

home confinement under 18 U.S.C. § 3624(c)(2).

                                     I.     BACKGROUND

       Following a trial by jury, Defendant, Jerry Urkevich, was found guilty of the following

Counts of the Superseding Indictment: Count I (conspiracy to distribute or possess with intent to

distribute methamphetamine), Count II (possession of a firearm during a drug trafficking crime),

Count III (possession of a firearm during a drug trafficking crime), and Count V (possession of a

firearm during a drug trafficking crime). He was sentenced on May 10, 2004, to consecutive terms

of incarceration of 235 months on Count I, 60 months on Count II, 300 months on Count III, and

300 months on Count V, plus concurrent terms of five years of supervised release on each count.

The consecutive terms of incarceration on Counts II, III, and V were mandated by 18 U.S.C. §

924. He appealed, and his convictions and sentences were affirmed on July 11, 2005. On February

4, 2016, his term of incarceration on Count I was reduced to 188 months pursuant to 18 U.S.C. §
 8:03-cr-00037-BCB-SMB Doc # 197 Filed: 11/20/20 Page 2 of 5 - Page ID # 2295




3582, due to a sentencing guideline range that was lowered and made retroactive by the United

States Sentencing Commission.

       On December 4, 2019, the Court found extraordinary and compelling reasons supported a

reduction of Defendant’s sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and reduced Defendant’s

sentences on Counts III and V to sixty months each, to be served consecutively. Defendant is fifty-

one years old and has served approximately seventeen years of his now thirty-year sentence.

       According to his most recent communication, Defendant is incarcerated at FCI Sandstone

in Sandstone, Minnesota. Defendant asserts that he submitted a request for home

confinement/compassionate release to the warden of his facility in April 2020. Filing 193 at 2.

Defendant’s documentation shows that his request for home confinement/compassionate release

was denied on September 10, 2020. Filing 193 at 6. The warden’s Notice of Decision indicated

that Defendant’s “current crime of violence” was a significant factor in the decision to deny his

request for home confinement. See id. The Notice of Decision also stated that if Defendant wished

to appeal the decision, Defendant could do so via the “Administrative Remedy Program, beginning

with BP-8.” Id.

                                       II.     DISCUSSION

       Defendant’s primary argument is that he eligible for home confinement. The Bureau of

Prisons (BOP) may “place a prisoner in home confinement for the shorter of 10 percent of the term

of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). Section 3624(c)(2) directs

that the BOP “shall, to the extent practicable, place prisoners with lower risk levels and lower

needs on home confinement for the maximum amount of time permitted.”

       On March 27, 2020, Congress enacted the Coronavirus Aid, Relief, and Economic Security

Act (the “CARES Act”). See CARES Act, Pub. L. No. 116-136, 134 Stat 281. Section 12003(b)(2)



                                                2
 8:03-cr-00037-BCB-SMB Doc # 197 Filed: 11/20/20 Page 3 of 5 - Page ID # 2296




of the CARES Act provides that “[d]uring the covered emergency period, if the Attorney General

finds that emergency conditions will materially impact the functioning of the [BOP], the Director

of the [BOP] may lengthen the maximum amount of time” authorized for home confinement under

§ 3624(c)(2). On April 3, 2020, the Attorney General found that emergency conditions exist and

directed the BOP to prioritize home confinement for “the most vulnerable inmates at the most

affected facilities.” See Attorney General William Barr, Memorandum for Director of Bureau of

Prisons: Increasing Use of Home Confinement at Institutions Most Affected by COVID-19 (Apr.

3, 2020).

       “[T]he BOP has plenary control, subject to statutory constraints, over ‘the place of the

prisoner’s imprisonment.’” Tapia v. United States, 564 U.S. 319, 331 (2011) (quoting 18 U.S.C. §

3621(b)); see also 18 U.S.C. § 3624(c)(4) (“Nothing in this subsection shall be construed to limit

or restrict the authority of the [BOP] under section 3621”). Courts “have consistently held that

placement questions are not reviewable.” See United States v. Tuckner, No. 16-79 (DWF), 2020

WL 4271785, *2 (D. Minn. July 24, 2020) (collecting cases). The CARES Act has not changed

this. See United States v. Walker, No. 16CR331, 2020 WL 2490101, at *2 (D. Minn. May 14,

2020) (“Neither the CARES Act nor the [First Step Act] alters” the BOP’s “exclusive authority to

determine the placement of prisoners.”). Accordingly, the Court does not have statutory authority

to direct the BOP to place Defendant on home confinement. “The Court may at most recommend

the BOP place [Defendant] on home confinement.” United States v. Taylor, No. 8:19CR99, 2020

WL 4365483, at *2 (D. Neb. July 30, 2020).

       While the Court takes seriously the dangers posed by COVID-19, Defendant has not

alleged enough facts to merit a recommendation of home confinement at this time. The Attorney

General directed the BOP to consider the totality of the circumstances when making home-



                                                3
 8:03-cr-00037-BCB-SMB Doc # 197 Filed: 11/20/20 Page 4 of 5 - Page ID # 2297




confinement determinations, including an inmate’s age and vulnerability, the risk of COVID-19 at

the inmate’s facility, the inmate’s conduct in prison, and the inmate’s crime of conviction. See

Attorney General William Barr, Memorandum for Director of Bureau of Prisons: Prioritization of

Home Confinement as Appropriate in Response to COVID-19 Pandemic, at 1-2 (March 26, 2020).

       The Court previously recognized that Defendant’s record at the BOP showed that he had

no disciplinary actions during his incarceration; completed several educational, vocational, and

other rehabilitative programs; and has a positive report from his case manager. See Filing 179 at 3

n.1. The Court concluded that Defendant demonstrated that he poses no current danger to the safety

of any other person or to the community. Filing 179 at 3 7. Further, Defendant has submitted

numerous letters of support, demonstrating support from family and friends should home

confinement be granted. These factors may support a recommendation of home confinement.

       However, the Court must also consider other factors including Defendant’s risk and

vulnerability. Defendant argues that his age and weight make him particularly susceptible to the

effects of COVID-19. Defendant will be 52 years old in December 2020, but he does not specify

his weight. Filing 193 at 2, 5. Additionally, Defendant alleges that only 25 out of 250 inmates in

the units around him have tested negative with the rest testing positive. Filing 193 at 2.

Nevertheless, according to the BOP coronavirus response website on the date of this memorandum

and order, confirmed cases of COVID-19 included only two inmates and six staff members. Based

on the limited information provided, the Court cannot assess whether Defendant is particularly

susceptible. The BOP is in a better position to assess whether these factors favor home

confinement.

       Defendant also argues that in considering whether he is eligible for home confinement, the

BOP erroneously concluded that his current crime of conviction is a crime of violence. See Filing



                                                4
 8:03-cr-00037-BCB-SMB Doc # 197 Filed: 11/20/20 Page 5 of 5 - Page ID # 2298




193 at 2. As noted above, Courts cannot review the BOP’s determination of where a defendant is

incarcerated. See Tuckner, 2020 WL 4271785, *2. Further, Defendant was convicted under 18

U.S.C. § 924(c)(1)(C) for possession of a firearm during a drug trafficking crime. Other than to

summarily state that his conviction under 18 U.S.C. § 924 was not violent, Defendant provides no

explanation for why the BOP’s characterization was inappropriate. Accordingly, the Court will

not recommend that the BOP reconsider its decision.

                                        III.   CONCLUSION

       Considering the totality of the circumstances, Defendant has not shown that a

recommendation of home confinement is warranted at this time. However, Defendant may

continue to pursue his request for home confinement with the BOP’s Administrative Remedy

Program. See Filing 193 at 6.

       IT IS ORDERED:

       1.     Defendant’s motion to appoint counsel, Filing 192, and documentation filed as a

              motion, see Filing 193, are denied without prejudice to reassertion; and

       2.     The Clerk will mail a copy of this Memorandum and Order to the Defendant at

              his last known address.


       Dated this 20th day of November, 2020.

                                               BY THE COURT:



                                               ___________________
                                               Brian C. Buescher
                                               United States District Judge




                                                  5
